Exhibit 10.2

PHARMACYCLICS, INC.

CHANGE IN CONTROL AND SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

Effective as of March 4, 2015

1. Introduction. The purpose of this Pharmacyclics, Inc. Change in Control and
Severance Plan (the “Plan”) is to provide assurances of specified benefits to
eligible employees of the Company and its Subsidiaries and Affiliates in the
event their employment is involuntarily terminated other than for death,
Disability, or Cause or voluntarily terminated for Good Reason under the
circumstances described in the Plan. This Plan is an “employee welfare benefit
plan,” as defined in Section 3(1) of ERISA. This Plan is governed by ERISA and,
to the extent applicable, the laws of the State of California. This document
constitutes both the written instrument under which the Plan is maintained and
the required summary plan description for the Plan.

2. Important Terms. The following words and phrases, when the initial letter of
the term is capitalized, will have the meanings set forth in this Section 2,
unless a different meaning is plainly required by the context:

2.1. “Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
person to whom the Administrator has delegated any authority or responsibility
with respect to the Plan pursuant to Section 10, but only to the extent of such
delegation.

2.2. “Affiliate” means, as of any time, the Company and any other person with
whom the Company would be considered a single employer under Sections 414(b) or
414(c) of the Code, as determined applying the rules of Section 1.409A-1(h)(3)
of the Treasury Regulations, such that any such person would constitute an
“employer” or “service recipient” under such Section 1.409A-1(h)(3) with respect
to an Eligible Employee and an Eligible Employee’s severance rights under this
Agreement, except that the language “at least seventy-nine percent” is used at
each place it appears in Section 1563(a)(1), (2) and (3) of the Code and in
Section 1.414(c)-2 of the Treasury Regulations.

2.3. “Agreement” means that certain Agreement and Plan of Reorganization by and
among AbbVie Inc., a Delaware corporation, the Company, and certain other
parties, dated March 4, 2015.

2.4. “Base Pay” means the higher of: (a)an Eligible Employee’s annualized base
salary in effect immediately prior to the Change in Control or (b) such Eligible
Employee’s annualized base salary in effect immediately prior to his or her
termination of employment (or if the termination is due to a resignation for
Good Reason based on a material reduction in base pay, then the Eligible
Employee’s annualized base salary in effect immediately prior to such
reduction).

2.5. “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------

2.6. “Cause” means, with respect to any Eligible Employee, the occurrence of any
of the following: (a) the Eligible Employee’s conviction of, or plea of nolo
contendere to, a felony or any crime involving fraud or embezzlement that has
had or will have a material detrimental effect on the Company’s reputation or
business, (b) the Eligible Employee’s willful and intentional gross misconduct
that has had or will have a material detrimental effect on the Company’s
reputation or business, (c) the Eligible Employee’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company that
has had or will have a material detrimental effect on the Company’s reputation
or business, or (d) the Eligible Employee’s willful and intentional breach of
material obligations under a written agreement or covenant with the Company that
has had or will have a material detrimental effect on the Company’s reputation
or business. Notwithstanding the preceding sentence, the Company’s termination
of an Eligible Employee’s employment will not be treated as for “Cause” unless
the Company first provides the Eligible Employee with written notice
specifically identifying the acts or omissions constituting the grounds for a
termination for “Cause” and, with respect to clauses (b) through (d), a
reasonable cure period of not less than 10 business days following such notice.
For purposes of this definition, no act or failure to act by an Eligible
Employee will be considered “willful” unless committed without good faith and
without a reasonable belief that the act or omission was in the Company’s best
interest.

2.7. “Change in Control” means the completion of the transactions contemplated
by the Agreement, which will qualify as a “change in control event” within the
meaning of Code Section 409A.

2.8. “Change in Control Period” means the time period beginning on the Change in
Control and ending 24 months following the Change in Control.

2.9. “Code” means the Internal Revenue Code of 1986, as amended.

2.10. “Company” means Pharmacyclics, Inc., a Delaware corporation, and any
successor that assumes the obligations of the Company under the Plan, by way of
merger, acquisition, consolidation or other transaction.

2.11. “Compensation Committee” means the Compensation Committee of the Board.

2.12. “Eligible Employee” means an individual who is an employee of the Company
or any Subsidiary or Affiliate of the Company as of immediately before the
Change in Control.

2.13. “Disability”means that the Eligible Employee has been unable to perform
the Eligible Employee’s Company duties as the result of the Eligible Employee’s
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement or 180 days in any consecutive 12-month period, is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Eligible Employee or the Eligible Employee’s
legal representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate the
Eligible Employee’s employment.

 

- 2 -



--------------------------------------------------------------------------------

In the event that the Eligible Employee resumes the performance of substantially
all of the Eligible Employee’s duties hereunder before the termination of the
Eligible Employee’s employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

2.14. “Effective Date” means March 4, 2015.

2.15. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.16. “Good Reason” means the occurrence of one or more of the following without
an Eligible Employee’s express written consent: (a) a material adverse
alteration in the Eligible Employee’s position or in the nature or status of the
Eligible Employee’s duties and responsibilities from those in effect immediately
prior to the Change in Control; provided, however, that the continued employment
of an Eligible Employee following the Change in Control with substantially the
same duties and responsibilities with respect to the Company’s business and
operations, or an alteration in duties and responsibilities as a result of the
Company no longer being a publicly traded company, but rather a Subsidiary or
business unit of the acquirer, will not constitute “Good Reason”, (b) any
reduction in the Eligible Employee’s base salary rate or target annual bonus, in
each case as in effect immediately prior to the Change in Control, or (c) the
relocation of the Eligible Employee’s principal place of employment to a
location that is more than 50 miles from the location where the Eligible
Employee was principally employed at the time of the Change in Control or
materially increases the time of the Eligible Employee’s commute as compared to
the Eligible Employee’s commute at the time of the Change in Control (except for
required travel on the Company’s business to an extent substantially consistent
with the Eligible Employee’s customary business travel obligations in the
ordinary course of business prior to the Change in Control). In order for an
Eligible Employee’s termination to be for “Good Reason,” the Eligible Employee
must first provide the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within 90 days following the Eligible
Employee’s knowledge of the initial existence of the grounds for “Good Reason”
specifying in reasonable detail the conditions constituting Good Reason and a
reasonable cure period of 30 days following the date of written notice (the
“Cure Period”), such grounds must not have been cured during the Cure Period,
and the Eligible Employee must resign within 2 years following the end of the
Cure Period.

2.17. “Involuntary Termination” means (a) a termination of active employment
with the Company or any Subsidiary or Affiliate of the Company for any reason
other than by reason of an Eligible Employee’s retirement (prior to his
Involuntary Termination or resignation for Good Reason), voluntary resignation,
death or Disability, or a termination for Cause.

2.18. “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Code Section 424(e).

2.19. “Plan” means the Pharmacyclics, Inc. Change in Control and Severance Plan,
as set forth in this document, and as hereafter amended from time to time.

 

- 3 -



--------------------------------------------------------------------------------

2.20. “Section 409A Limit” means two times the lesser of: (a) the Eligible
Employee’s annualized compensation based upon the annual rate of pay paid to the
Eligible Employee during the Eligible Employee’s taxable year preceding the
Eligible Employee’s taxable year of the Eligible Employee’s termination of
employment as determined under, and with such adjustments as are set forth in,
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (b) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Eligible Employee’s employment is terminated.

2.21. “Severance Benefits” means the compensation and other benefits that the
Eligible Employee will be provided in the circumstances described in Section 3.

2.22. “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).

2.23. “Target Bonus” means higher of: (a) an Eligible Employee’s target annual
bonus in effect immediately prior to the Change in Control or (b) such Eligible
Employee’s target annual bonus in effect immediately prior to his or her
termination of employment (or if the termination is due to a resignation for
Good Reason based on a material reduction in target annual bonus, then the
Eligible Employee’s target annual bonus in effect immediately prior to such
reduction).

3. Involuntary Termination or Resignation for Good Reason During the Change in
Control Period. If, during the Change in Control Period, an Eligible Employee’s
employment with the Company or any Subsidiary or Affiliate of the Company
terminates due to an Involuntary Termination or resignation for Good Reason,
then, subject to the Eligible Employee’s compliance with Section 5, the Eligible
Employee will receive the following Severance Benefits from the Company:

3.1. Cash Severance Benefits. A lump-sum payment of cash severance in an
aggregate amount equal to the sum of: (a) 100% of the Eligible Employee’s Base
Pay and (b) 100% of the Eligible Employee’s Target Bonus.

3.2. Continued Medical Benefits. If the Eligible Employee and any spouse and/or
dependents of the Eligible Employee (“Family Members”) have coverage on the date
of the Eligible Employee’s Involuntary Termination or resignation for Good
Reason under a group health plan sponsored by the Company, the Company will
reimburse the Eligible Employee the total applicable premium cost for continued
group health plan coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) during the 12-month period following the
termination of Eligible Employee’s employment, provided that the Eligible
Employee validly elects and is eligible to continue coverage under COBRA for the
Eligible Employee and his Family Members. However, if the Company determines in
its sole discretion that it cannot provide the COBRA reimbursement benefits
without potentially violating applicable laws (including, without limitation,
Section 2716 of the Public Health Service Act and the Eligible Employee
Retirement Income Security Act of 1974, as amended), the Company will in lieu
thereof provide to the Eligible Employee a taxable monthly payment in an amount
equal to the monthly COBRA premium that the Eligible Employee would be required
to pay to

 

- 4 -



--------------------------------------------------------------------------------

continue the group health coverage in effect on the date of the Eligible
Employee’s termination of employment (which amount will be based on the premium
for the first month of COBRA coverage) for the 12-month period following the
termination of Eligible Employee’s employment, which payments will be made
regardless of whether the Eligible Employee elects COBRA continuation coverage.

4. Tax Gross-Up. In the event an Eligible Employee becomes entitled to any
amounts or benefits payable in connection with a Change in Control, including
the value of accelerated vesting of equity (and whether or not such amounts are
payable pursuant to this Plan) (the “Change in Control Payments”), if any of
such Change in Control Payments are subject to the tax imposed by Section 4999
of the Code or any similar federal, state or local tax that may hereafter be
imposed (the “Excise Tax”), the Company shall pay the Eligible Employee at the
time specified in clause (c) below an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Eligible Employee after payment of any
Excise Tax on the Change in Control Payments and any federal, state and local
income or employment tax and Excise Tax upon the Gross-Up Payment provided for
by this Section 4 shall be equal to the net amount the Eligible Employee would
have retained after payment of any federal, state and local income or employment
tax on the Change in Control Payments had the Change in Control Payments not
been subject to the Excise Tax.

4.1. All determinations under this Section 4 shall be made at the expense of the
Company by a nationally recognized tax counsel, public accounting firm or
compensation consultant selected by the Company and subject to the Eligible
Employee’s approval, which approval shall not be unreasonably withheld. Such
determinations shall be binding upon the Eligible Employee and the Company.

4.2. For purposes of determining the amount of the Gross-Up Payment, the
Eligible Employee shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the Eligible
Employee’s marginal rate of taxation in the state and locality of his residence
on the date of the Change in Control, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.

4.3. The Gross-Up Payment provided for in this Section 4 shall be made to the
Eligible Employee at least 30 days prior to such time as he or she is required
to remit the taxes described above to the applicable taxing authorities;
provided, however, that if the amount of the Gross-Up Payment cannot be finally
determined on or before the 30th day prior to the date the taxes are due, the
Company shall pay the Eligible Employee on such day an estimate, as determined
in good faith by the Company, of the minimum amount of the Gross-Up Payment (the
“Estimated Payment”) and shall pay the remainder of the Gross-Up Payment
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined. In the event that the
amount of the Estimated Payment exceeds the amount of the Gross-Up Payment, the
Eligible Employee shall repay such excess to the Company within 15 days after
demand by the Company.

 

- 5 -



--------------------------------------------------------------------------------

5. Conditions to Receipt of Severance.

5.1. Release Agreement. As a condition to receiving the Severance Benefits under
this Plan, each Eligible Employee will be required to sign and not revoke the
separation and release of claims agreement attached to this Plan as Exhibit B
(the “Release”). In all cases, the Release must become effective and irrevocable
no later than the 60th day following the Eligible Employee’s Involuntary
Termination or resignation for Good Reason (the “Release Deadline Date”). If the
Release does not become effective and irrevocable by the Release Deadline Date,
the Eligible Employee will forfeit any right to the Severance Benefits. In no
event will the Severance Benefits be paid or provided until the Release becomes
effective and irrevocable.

5.2. Other Requirements. An Eligible Employee’s receipt of Severance Benefits
will be subject to the Eligible Employee continuing to comply with the
provisions of this Section 5 and the terms of any confidentiality, proprietary
information and inventions agreement and such other appropriate agreement
between the Eligible Employee and the Company. Severance Benefits under this
Plan will terminate immediately for an Eligible Employee if the Eligible
Employee, at any time, violates any such agreement and/or the provisions of this
Section 5.

6. Timing of Severance Benefits. Provided that the Release becomes effective and
irrevocable by the Release Deadline Date and subject to Section 8, the severance
payments and benefits under this Plan will be paid, or in the case of
installments, will commence, on the Release Deadline Date (such payment date,
the “Severance Start Date”), and any severance payments or benefits otherwise
payable to the Eligible Employee during the period immediately following the
Eligible Employee’s termination of employment with the Company or any Subsidiary
or Affiliate of the Company through the Severance Start Date will be paid in a
lump sum to the Eligible Employee on the Severance Start Date, with any
remaining payments to be made as provided in this Plan.

7. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, if the Eligible Employee is entitled to any severance, change
in control or similar benefits outside of the Plan by operation of applicable
law or under another Company-sponsored plan, policy, contract, or arrangement,
his or her benefits under the Plan will be reduced by the value of the
severance, change in control or similar benefits that the Eligible Employee
receives by operation of applicable law or under any Company-sponsored plan,
policy, contract, or arrangement, all as determined by the Administrator in its
discretion.

8. Section 409A.

8.1. Notwithstanding anything to the contrary in this Plan, no severance
payments or benefits to be paid or provided to an Eligible Employee, if any,
under this Plan that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation under Section 409A
of the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Eligible Employee has a “separation from service” within the meaning
of Section 409A. Similarly, no severance payable to an Eligible Employee, if
any,

 

- 6 -



--------------------------------------------------------------------------------

under this Plan that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until the Eligible
Employee has a “separation from service” within the meaning of Section 409A.

8.2. It is intended that none of the severance payments or benefits under this
Plan will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 9.4 below or resulting from an involuntary
separation from service as described in Section 8.5 below. In no event will an
Eligible Employee have discretion to determine the taxable year of payment of
any Deferred Payment.

8.3. Notwithstanding anything to the contrary in this Plan, if an Eligible
Employee is a “specified employee” within the meaning of Section 409A at the
time of the Eligible Employee’s separation from service (other than due to
death), then the Deferred Payments, if any, that are payable within the first
six months following the Eligible Employee’s separation from service, will
become payable on the date six months and one day following the date of the
Eligible Employee’s separation from service. All subsequent Deferred Payments,
if any, will be payable in accordance with the payment schedule applicable to
each payment or benefit. Notwithstanding anything herein to the contrary, in the
event of the Eligible Employee’s death following the Eligible Employee’s
separation from service, but before the six month anniversary of the separation
from service, then any payments delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of the Eligible Employee’s death and all other Deferred Payments will be payable
in accordance with the payment schedule applicable to each payment or benefit.
Each payment and benefit payable under this Plan is intended to constitute a
separate payment under Section 1.409A-2(b)(2) of the Treasury Regulations.

8.4. Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section 8.1
above.

8.5. Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of
Section 8.1 above.

8.6. The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Notwithstanding anything to the contrary in the Plan, including but not
limited to Sections 10 and 13, the Company reserves the right to amend the Plan
as it deems necessary or advisable, in its sole discretion and without the
consent of the Eligible Employees, to comply with Section 409A or to avoid
income recognition under Section 409A prior to the actual payment of benefits
under the Plan or imposition of any additional tax. In no event will the Company
reimburse an Eligible Employee for any taxes that may be imposed on the Eligible
Employee as result of Section 409A.

 

- 7 -



--------------------------------------------------------------------------------

9. Withholdings. The Company will withhold from any payments or benefits under
the Plan all applicable U.S. federal, state, local and non-U.S. taxes required
to be withheld and any other required payroll deductions.

10. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. In
accordance with Section 2.1, the Administrator (a) may, in its sole discretion
and on such terms and conditions as it may provide, delegate in writing to one
or more officers of the Company all or any portion of its authority or
responsibility with respect to the Plan, and (b) has the authority to act for
the Company (in a non-fiduciary capacity) as to any matter pertaining to the
Plan; provided, however, that any Plan amendment or termination or any other
action that reasonably could be expected to increase materially the cost of the
Plan must be approved by the Board.

11. Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 10, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.

12. Term. The Plan will become effective upon the Effective Date and will
terminate automatically upon the completion of all payments (if any) under the
terms of the Plan.

13. Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan at any time, without advance
notice to any Eligible Employee and without regard to the effect of the
amendment or termination on any Eligible Employee or on any other individual.
Any amendment or termination of the Plan will be in writing. Notwithstanding the
foregoing, any amendment to the Plan that (a) causes an individual or group of
individuals to cease to be eligible for the Severance Benefits under the Plan or
(b) reduces or alters to the detriment of the Eligible Employee the Severance
Benefits potentially payable to that Eligible Employee (including, without
limitation, imposing additional conditions or modifying the timing of payment),
will not be effective unless it both is approved by the Administrator and
communicated to the affected individual(s) in writing at least six months prior
to the effective date of the amendment or termination and once an Eligible
Employee has incurred an Involuntary Termination or has resigned for Good
Reason, no amendment or termination of the Plan may, without that Eligible
Employee’s written consent, reduce or alter to the detriment of the Eligible
Employee, the Severance Benefits payable to that Eligible Employee. In addition,
notwithstanding the preceding, upon or after a Change in Control, the Company
may not, without an Eligible Employee’s written consent, amend or terminate the
Plan in any way, nor take any other action, that (a) prevents that Eligible
Employee

 

- 8 -



--------------------------------------------------------------------------------

from becoming eligible for the Severance Benefits under the Plan, or (b) reduces
or alters to the detriment of the Eligible Employee the Severance Benefits
payable, or potentially payable, to an Eligible Employee under the Plan
(including, without limitation, imposing additional conditions). Any action of
the Company in amending or terminating the Plan will be taken in a non-fiduciary
capacity.

14. Claims and Appeals.

14.1. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within 90 days of the earlier of (a) the date the claimant learned
the amount of his or her benefits under the Plan or (b) the date the claimant
learned that he or she will not be entitled to any benefits under the Plan. If
the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice also will
describe any additional information needed to support the claim and the Plan’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90-day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.

14.2. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his
or her authorized representative) may apply in writing to the Administrator for
a review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of its decision on review within 60 days after it receives a review
request. If additional time (up to 60 days) is needed to review the request, the
claimant (or representative) will be given written notice of the reason for the
delay. This notice of extension will indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision. If the claim is denied (in full or in part), the
claimant will be provided a written notice explaining the specific reasons for
the denial and referring to the provisions of the Plan on which the denial is
based. The notice also will include a statement that the claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

15. Attorneys’ Fees. The parties shall each bear their own expenses, legal fees
and other fees incurred in connection with this Plan. Provided, however, in the
event that an Eligible Employee is required to incur attorneys’ fees in order to
obtain any payments or benefits under this Plan, and provided that the Eligible
Employee prevails on at least one material issue related to his or her claim(s)
under the Plan, then the Company will reimburse the attorneys’ fees incurred by
the Eligible Employee. The reimbursements will be made in accordance with the
Company’s normal reimbursement policies following final adjudication of the
Eligible

 

- 9 -



--------------------------------------------------------------------------------

Employee’s claims, provided however, that (a) the reimbursements are payable
only during the Eligible Employee’s lifetime, (b) the reimbursements will be
made on or before the last day of the Eligible Employee’s taxable year following
the taxable year in which the expenses were incurred, (c) the right to
reimbursement, if any, is not subject to liquidation or exchange for another
benefit, and (d) the amount of expenses eligible for reimbursement during an
Eligible Employee’s taxable year will not affect the expenses eligible for
reimbursement to be provided in any other taxable year.

16. Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

17. Inalienability. In no event may any Eligible Employee sell, transfer,
anticipate, assign or otherwise dispose of any right or interest under the Plan.
At no time will any such right or interest be subject to the claims of creditors
nor liable to attachment, execution or other legal process.

18. No Enlargement of Employment Rights. Neither the establishment or
maintenance or amendment of the Plan, nor the making of any benefit payment
hereunder, will be construed to confer upon any individual any right to continue
to be an employee of the Company. The Company expressly reserves the right to
discharge any of its employees at any time, with or without cause. However, as
described in the Plan, an Eligible Employee may be entitled to benefits under
the Plan depending upon the circumstances of his or her termination of
employment.

19. Successors. Any successor to the Company of all or substantially all of the
Company’s business or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.

20. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of California (but not its conflict of
laws provisions).

21. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

22. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

23. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its Board, from
all losses,

 

- 10 -



--------------------------------------------------------------------------------

claims, costs or other liabilities arising from their acts or omissions in
connection with the administration, amendment or termination of the Plan, to the
maximum extent permitted by applicable law. This indemnity will cover all such
liabilities, including judgments, settlements and costs of defense. The Company
will provide this indemnity from its own funds to the extent that insurance does
not cover such liabilities. This indemnity is in addition to and not in lieu of
any other indemnity provided to such person by the Company.

24. Additional Information.

 

Plan Name: Pharmacyclics, Inc. Change in Control and Severance Plan Plan
Sponsor: Pharmacyclics, Inc. 995 E. Arques Avenue Sunnyvale, CA 94085-4521
Identification Numbers: EIN: 94-3148201 PLAN: [NUMBER] Plan Year: Company’s
fiscal year Plan Administrator: Pharmacyclics, Inc. Attention: Administrator of
the Pharmacyclics, Inc. Change in Control and Severance Plan 995 E. Arques
Avenue Sunnyvale, CA 94085-4521 (408) 774-0330 Agent for Service of Legal
Process: Pharmacyclics, Inc. 995 E. Arques Avenue Sunnyvale, CA 94085-4521 (408)
774-0330 Service of process also may be made upon the Administrator. Type of
Plan Severance Plan/Employee Welfare Benefit Plan Plan Costs The cost of the
Plan is paid by the Employer.

 

- 11 -



--------------------------------------------------------------------------------

25. Statement of ERISA Rights.

As an Eligible Employee eligible to participate in the Plan, you have certain
rights and protections under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor.
These documents are available for your review in the Company’s Human Resources
Department.

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Eligible Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Section 14 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
example, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent due to reasons beyond
the control of the Administrator. If you have a claim which is denied or
ignored, in whole or in part, you may file suit in a federal court. If it should
happen that you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

o 0 o

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
                    (“Employee”) and Pharmacyclics, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

Whereas, in connection with Employee’s termination of employment effective as of
            , 201    , Employee is eligible to receive the severance benefits
provided in the Pharmacyclics, Inc. Change in Control and Severance Plan
effective as of March 4, 2015 (the “Plan”), subject to the terms and conditions
set forth therein including (but not limited to) entering into a release of
claims agreement in favor of the Company under Section 5 of the Plan.

Whereas, in consideration for such severance benefits provided under the Plan
pursuant to Section 5 of the Plan, the Parties wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that Employee may have against the Company and any of the Releasees as
defined below, including, but not limited to, any and all claims arising out of
or in any way related to Employee’s employment with or separation from the
Company.

Now, therefore, Employee covenants and agrees as follows:

1. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the severance benefits set forth in the Plan and
Participation Agreement, the Company has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.

2. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his/her own behalf and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date (as defined
below) of this Agreement, including, without limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

- 14 -



--------------------------------------------------------------------------------

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the California Family
Rights Act; the California Labor Code; the California Workers’ Compensation Act;
and the California Fair Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company). Further, to the extent applicable, Employee will not
be deemed to have waived his/her right to indemnification in accordance with the
Company’s certificate of incorporation and bylaws or any agreement between
Employee and the

 

- 15 -



--------------------------------------------------------------------------------

Company. Employee represents that he/she has made no assignment or transfer of
any right, claim, complaint, charge, duty, obligation, demand, cause of action,
or other matter waived or released by this Section.

3. Acknowledgment of Waiver of Claims under ADEA. [The following provision to be
included if Employee is at least 40 years of age:] Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he/she has
been advised by this writing that: (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has twenty-one (21) days within
which to consider this Agreement; (c) he/she has seven (7) days following
his/her execution of this Agreement to revoke this Agreement; (d) this Agreement
shall not be effective until after the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date.

4. California Civil Code Section 1542. Employee acknowledges that he/she has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.

5. Trade Secrets and Confidential Information/Company Property. Employee shall
continue to maintain the confidentiality of all confidential and proprietary
information of the Company and shall continue to comply with the terms and
conditions of any proprietary information (the “Confidentiality Agreement”)
between Employee and the Company. Employee agrees that the above reaffirmation
and agreement with the Confidentiality Agreement shall constitute a new and
separately enforceable agreement to abide by the terms of the

 

- 16 -



--------------------------------------------------------------------------------

Confidentiality Agreement, entered and effective as of the Effective Date.
Employee specifically acknowledges and agrees that any violation of the
restrictive covenants in the Confidentiality Agreement shall constitute a
material breach of this Agreement. Employee shall return all the Company
property and confidential and proprietary information in Employee’s possession
to the Company on the Effective Date of this Agreement.

6. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement.

7. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.

8. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

9. Effective Date. [Employee understands that this Agreement shall be null and
void if not executed by him/her within twenty one (21) days. Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).]/OR/[If
Employee is under age 40, the following provision will apply: Employee
understands that this Agreement shall be null and void if not executed by
him/her within seven (7) days. This Agreement will become effective on the date
it has been signed by both Parties (the “Effective Date”).]

10. Voluntary Execution of Agreement. Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

  (a) he/she has read this Agreement;

 

  (b) he/she has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel;

 

  (c) he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

 

  (d) he/she is fully aware of the legal and binding effect of this Agreement.

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

[NAME], an individual Dated:            , 201    

 

[Name] PHARMACYCLICS, INC. Dated:            , 201     By

 

  [Name, Title]

 

- 18 -